DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4 are pending.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not contain indicating numbers.  Correction is required. See MPEP §608.01(b).

Drawings
The drawings, i.e., FIGS. 2 and 6 are objected to under 37 CFR 1.83(a) because they fail to show “transparent microLED display skin 300” as described in the specification. Specifically, (1) it is not clearly indicated what the housing containing “300” “400” in FIGS. 2 and 6 refers to.  It is presumably “accessory 100”; (2) the same “300” are depicted twice, one on the “outer surface” of the presumably “accessory 100”, as supported by, e.g., para. [0071] although this paragraph corresponds to FIG. 3, and the other one inside the housing.  However, especially given no indication regarding how the housing is physically related to the “accessory 100”, it is not clear what the “300” inside the housing refers to; and (3) the “220” and “120” in the 2nd drawing  in FIG. 2 appear to be incorrect.  According to, e.g., para. [0070], the “220” should be “rotating assembly 210”  and the “120” should be “driving motor 220”, respectively.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Uwe et al. (EP 2 369 816 A1) in view of Nocon et al. (US 11,076,276 B1) and Tao et al. (US 2019/0088633 A1).
	As to claim 1, Uwe teaches a self-customizable microLED accessory (Uwe, Abs., a “system of jewelry items”) worn on any one among a person's wrist, ankle, finger, neck (Uwe, FIG. 1, “the necklace has a double function, first to carry the pendant around the neck of the bearer, second to connect the microphone in the closure to the core element”), head, eyelash, artificial nail, and artificial toenail, the accessory comprising: 
a customizable skin (Uwe, FIG. 1, “decorative component 3 is separate from, but mechanically connected to the mechanical carrier component 2 or is formed directly on a front face of the mechanical carrier component 2”) configured outside (Uwe, see FIG. 1) the accessory (Uwe, Abs., a “system of jewelry items” comprising “decorative component 3”, “housing 5”, “front cover 7”, etc.);
a master unit (Uwe, FIG. 4, “core element 8”) configured outside a body of the accessory to be spaced apart from (Uwe, see FIGS. 1-4) the transparent microLED display skin, and provided with a power switch (Uwe, FIG. 4, “functional elements 9”) for controlling a power supply unit (Uwe, FIG. 4, “e.g. an on/off button or multi-function button, a volume button, an indicator light and a power jack for recharging the battery in the core element 8”), a charging port for charging a battery through a USB cable (Uwe, FIGS. 1-4, “a power jack for recharging the battery”; it is reasonably inherently inferred that the “power jack” may include a USB terminal, which is old and well known in the art), the power supply unit controlled by the power switch (Uwe, FIGS. 1-4, a power supply unit controlled by “e.g. an on/off button”), the battery for storing power charged through the charging port (Uwe, FIGS. 1-4, “a power jack for recharging the battery”), a short-range wireless communication unit (FIG. 4, Uwe, “the base unit is connected to the communication module by a "short-range wireless communication link" (Bluetooth, Wi-Fi, IR etc.; WPAN-system)”) for performing short-range wireless communication with (Uwe, FIG. 4, “a short-range wireless communication link typically permits communication up to a distance of 10 to 20 m”) external devices and other devices including a smartphone (Uwe, FIG. 4, “in particular, but not exclusively a mobile phone or a personal digital assistant”).
Uwe does not explicitly teach “a wireless power supply unit having a wireless electric coil to wirelessly supply power to the power supply unit”; “a main control unit”; “an energy harvesting unit for self-generation of energy, and a photodetector for detecting brightness of light outside the accessory”; “a remote slave configured at a position spaced apart from the master unit of the body of the accessory by a predetermined distance, and provided with a wireless electric antenna for receiving power generated by the wireless power supply unit”; “a transceiver unit for performing close proximity remote transmission and reception with the master unit, an energy harvesting unit for self-generation of energy, and a photodetector for detecting brightness of light outside the accessory”; and “a smartphone including an APP capable of controlling the main control unit or the remote control unit of the master unit or the remote slave through a short-range wireless communication method with the short-range wireless communication unit of the master unit”.
However, Nocon teaches the concepts of a wireless power supply unit having a wireless electric coil to wirelessly supply power to the power supply unit (Nocon, FIG. 1, “the wireless energy harvesting and communication circuitry”); 
a main control unit (Nocon, FIG. 3, “computing platform 308 may include one or more physical processors configured by machine-readable instructions, and/or other components”); 
an energy harvesting unit for self-generation of energy (Nocon, FIG. 1, “an individual transceiver may include wireless energy harvesting … the harvesting antenna(s) may be combined-with and/or in-addition-to the RF communication front end. In some implementations, the wireless harvesting and communication circuitry could be combined to function as a self-powered wireless module”), and a photodetector (Nocon, FIG. 1, “a light sensor may include one or more of a photodiode”) for detecting brightness of light outside the accessory (Nocon, FIG. 1, “may be configured to generate output signals conveying sensor information comprising ambient light information”); 
a remote slave (Nocon, FIGS. 1-3, “transceivers 124”) configured at a position spaced apart from the master unit of the body of the accessory by a predetermined distance, and provided with a wireless electric antenna (Nocon, FIGS. 1-3, “may be configured to transmit and/or receive radio-frequency (RF) signals”) for receiving power generated by the wireless power supply unit (Nocon, FIGS. 1-3, “an individual transceiver may include an RF energy harvesting antenna”); 
a transceiver unit (Nocon, FIGS. 1-3, “transceivers 124”) for performing close proximity remote transmission and reception (Nocon, FIGS. 1-3, “wireless communication via Bluetooth Low Energy (BLE) and/or other wireless communication protocols”) with the master unit (Nocon, FIG. 3, “computing platform 308”), an energy harvesting unit for self-generation of energy (Nocon, FIGS. 1-3, “an RF energy harvesting antenna … combined to function as a self-powered wireless module”), and a photodetector (Nocon, FIG. 1, “a light sensor may include one or more of a photodiode”) for detecting brightness of light outside the accessory (Nocon, FIG. 1, “may be configured to generate output signals conveying sensor information comprising ambient light information”); and 
a smartphone (Nocon, FIG. 3, “computing platform 308”) including an APP (Nocon, FIG. 3, “one or more application programs”) capable of controlling the main control unit or the remote control unit of the master unit or the remote slave (Nocon, FIG. 3, “may be configured to effectuate the custom-defined values for the customizable attributes of one or more application programs such that the one or more application programs reflect the custom-defined values”) through a short-range wireless communication method with the short-range wireless communication unit of the master unit (Nocon, see FIGS. 1-3, “wireless communication via Bluetooth Low Energy (BLE) and/or other wireless communication protocols”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “system of jewelry items” taught by Uwe to further comprise “computing platform 308”, as taught by Nocon, in order to provide “a system configured to provide wireless communication between computing platforms and articles. An article may be worn, held, carried by, attached to, and/or otherwise coupled to a user. In some implementations, an article may include one or more of an article of clothing, an article of accessory, an article of gear, and/or other considerations” (Nocon, Summary).
Uwe in view of Nocon does not teach the customizable skin to be “a transparent microLED display” so as “to include a transparent flexible substrate having transparency and flexibility, and a semiconductor device layer having microLED pixels transferred and attached on the transparent flexible substrate, and coated on the surface of the accessory”; and the master unit is configured to “control color expression in the transparent microLED display skin of the accessory”; and the remote control unit is configure to “drive and control the transparent microLED display skin”.
However, Tao teaches the concepts that the customizable skin to be a transparent microLED display (Tao, Abs. “transparent and flexible micro-LED array display”) so as to include a transparent flexible substrate (Tao, FIGS. 2-3, [0026], “sapphire substrate 100 may then be laser-lifted off. If desirable, both top and bottom sides can be thinned further to make the entire stack flexible”; FIG. 10, [0046], “transparent (e.g., sapphire) substrate 100”) having transparency and flexibility (Tao, Abs. “transparent and flexible micro-LED array display”), and a semiconductor device layer (Tao, e.g., see FG. 2, [0021], the layer comprising “n-GaN 102”, “p-GaN 104” and “InGaN/GaN or InGaN MQW layer 106”) having microLED pixels (Tao, Abs., “each micro-LED structure having an illumination area approximately the size of a pixel”) transferred and attached on the transparent flexible substrate (Tao, see FIGS. 2-3, [0026], “sapphire substrate 100”); and 
the master unit is configured to “control color expression in the transparent microLED display skin (Tao, Abs. “transparent and flexible micro-LED array display”) of the accessory”; and the remote control unit is configure to “drive and control the transparent microLED display skin (Tao, Abs. “transparent and flexible micro-LED array display”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “system of jewelry items” comprising the “computing platform 308” taught by Uwe in view of Nocon to substitute the mechanically customizable skin with the “transparent and flexible micro-LED array display” and to be “coated on the surface of” the “housing 5” at the position of the “decorative component 3”, as taught by Tao, so as to be controlled by the “computing platform 308”, as taught by Nocon, in order to provide a “transparent and flexible micro-LED array display, with each micro-LED structure having an illumination area approximately the size of a pixel or a smallest controllable element of an image represented on a high-resolution jewelry resembling items” (Tao, [0005]).
	As to claim 2, Nocon in view of Tao teaches the accessory according to claim 1, wherein the photodetectors 490 and 550 (Nocon, FIG. 1, “a light sensor may include one or more of a photodiode”) detect an amount of external light applied to the accessory 100 (Nocon, FIG. 1, “may be configured to generate output signals conveying sensor information comprising ambient light information”), and then apply them to the main control unit 470 (Nocon, FIG. 3, “computing platform 308”) and the remote control unit 520 (Tao, FIG. 3, [0025], “a driver circuit 302 on a chip 304”), and the main control unit 470 (Nocon, FIG. 3, “computing platform 308”) and the remote control unit 520 (Tao, FIG. 3, [0025], “a driver circuit 302 on a chip 304”) control display luminance brightness of the transparent microLED display skin 300 (Tao, Abs. “transparent and flexible micro-LED array display”) based on the received amount of light (Nocon, FIG. 3, “may be configured to effectuate the custom-defined values for the customizable attributes of one or more application programs such that the one or more application programs reflect the custom-defined values”; the “customizable attributes” reasonably include the luminance brightness).  Examiner renders the same motivation as in claim 1.
	As to claim 3, Nocon teaches the accessory according to claim 1, wherein the energy harvesting units 480 and 540 (Nocon, FIGS. 1-3, “an RF energy harvesting antenna”) are configured of any one or a combination of a photoelectric element, a thermoelectric element, a piezoelectric element, and a wireless electric conversion element (Nocon, FIGS. 1-3, “combined to function as a self-powered wireless module”).  Examiner renders the same motivation as in claim 1.
	As to claim 4, Tao in view of Nocon teaches the accessory according to claim 1, wherein when a specific transparent microLED display skin 300 (Tao, Abs. “transparent and flexible micro-LED array display”) is controlled through the APP (Nocon, FIG. 3, “one or more application programs”), the transparent microLED display skin 300 (Tao, Abs. “transparent and flexible micro-LED array display”) is controlled by the master unit 400 (Nocon, FIG. 3, “computing platform 308”) or the remote slave 500 close to the specific transparent microLED display skin 300.  Examiner renders the same motivation as in claim 1.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Daniel et al. (US 2007/0279852 A1) teaches the concept of a “wearable modular interface strap device” (Abs.); and (2) Farjami (US 2015/0241922 A1) teaches the concept of a “wristband for attaching to a computer device” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dec. 10, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***